COURT OF APPEALS
                                         SECOND
DISTRICT OF TEXAS
                                                     FORT
WORTH
NO.
2-08-144-CR                           
 
TYSON MONTRELL BANKS                                                               APPELLANT
 
                                                      V.
THE STATE OF TEXAS                                                                 STATE
                                                   ----------
         FROM CRIMINAL DISTRICT
COURT NO. 1 OF TARRANT COUNTY
                                                   ----------
                   MEMORANDUM OPINION[1]
AND JUDGMENT
                                                   ----------
We have considered appellant=s AMotion To
Dismiss Appeal.@  The motion complies with rule 42.2(a) of the
rules of appellate procedure. Tex. R. App. P. 42.2(a).  No decision of this court having been
delivered before we received this motion, we grant the motion and dismiss the
appeal.  See id.; Tex. R. App. P.
43.2(f).
PER CURIAM
 
PANEL:  CAYCE, C.J.; LIVINGSTON,
and DAUPHINOT, JJ.
DO NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 




DELIVERED: October 9, 2008




[1]See Tex. R. App. P. 47.4.